This action is brought under chapter 172 of the Session Laws of 1923, to disconnect farm lands from the village of Abercrombie. The facts are the same as in the case of Sitte v. Tonne; the same briefs and argument made in the Sitte Case are submitted by stipulation, and the decision in this case is governed by the decision in the Sitte Case, ante, 158, 209 N.W. 658, decided at this term of court.
The decision of the lower court is reversed with instructions to dismiss the action. It is so ordered.
CHRISTIANSON, Ch. J., and BIRDZELL, JOHNSON, and NUESSLE, JJ., concur. *Page 164